DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of March 15, 2022.  Applicant’s arguments have been considered.

Priority:  10/27/2016
Status of Claims:  Claims 1, 3, 5, 7 – 10 and 13 are pending.  Claims 1, 8 and 10 have been AMENDED.  Claims 2, 4, 6, 11 and 12 have previously been CANCELLED.
Status of Office Action:  FINAL

Claim Objections
Claim 13 is objected to, based upon a minor informality, as a typo.  Claim 13 indicates dependency upon Claim 11 (a canceled claim), but should properly indicate dependency upon Claim 10.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite.  Claims 1 and 10 include in-part a limitation of: the electronic invoice (see Claims 1 and 10, closing lines.)  There is insufficient antecedent basis for this term in the claim.  Claims 3, 5, 7 – 9 and 13 are rejected on the basis of dependency.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for automatically receiving and transmitting an electronic invoice related to transactions relative to a holder of an alphanumeric account identifier by extracting a primary account number (PAN), translating the extracted PAN into a modified PAN, extracting a domain name of a service provider, creating an electronic address, and sending the invoice about the payment transaction to the created address.  The limitations of receiving and transmitting an invoice related to transactions relative to a holder of an account, extracting, translating, creating, and sending the invoice about the payment transaction, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a microcontroller, a point of sale terminal, and a memory chip to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification pg.13 l.14-21, pg.16 l.15 through pg.17 l.10, pg.19 l.24-28, pg.21 l.1-10, pg.22 l.5-19 and pg.32 l.1-10 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 3, 5, and 7 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 3, 5 and 7 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with receiving and transmitting an invoice related to transactions relative to a holder of an account, extracting, translating, creating, and sending the invoice about the payment transaction is not an inventive concept.
Independent system Claim 10 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 10 is substantially similar to method Claim 1. 
Claim 13, dependent from Claim 10, does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 13 also does not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with receiving and transmitting an invoice related to transactions relative to a holder of an account, extracting, translating, creating, and sending the invoice about the payment transaction is not an inventive concept.
Therefore, Claims 1, 3, 5, 7 – 10 and 13 are rejected under 35 U.S.C. 101.  Claims 1, 3, 5, 7 – 10 and 13 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 – 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley, U.S. 2015/0095219 in view of Je et al., U.S. 2016/0253652 in view of Vyas et al., U.S. 2014/0229348.

As per Claim 1 (Currently Amended),
Hurley teaches a method for automatically receiving and transmitting … [ ] … (information) related to transactions carried out by or related to a holder of an alphanumeric account identifier, said method comprising: (Hurley ¶¶ {0018], [0019], [0040], [0047], [0054], [0055], [0079], [0106] and Figs 1,1A,2 read on conducting a transaction by communication with an electronic device of a user, communications related to an electronic address and primary account number (PAN) of the user, and near field communications (NFC) by the user device.)
	extracting, by a microcontroller of a point of sale (POS) terminal of a merchant, a primary account number (PAN) from a chip of a payment card; (Hurley ¶¶ {0022], [0024], [0030], [0055], [0068], [0116] and Figs 1A,2 read on a merchant terminal and communications with a user device, and the merchant terminal obtaining a transaction funding account from a chip of the user device, the user device as a payment card [0024], and identification of a primary account number (PAN.))
	… [ ] …
	extracting, by the microcontroller of the POS terminal, from a read-only memory of the chip of the payment card, a pre-registered domain name of a service provider; (Hurley ¶¶ {0022], [0024], [0030], [0031], [0055], [0068], [0114], [0116] and Figs 1A,2 read on a merchant terminal and communications with a user device, and the merchant terminal obtaining transaction information inclusive of an issuer security domain from a chip of the user device.)
	… [ ] …
Hurley does not teach:
using a specific algorithm of the POS terminal, translating, by the microcontroller of the POS terminal, the extracted PAN into a modified PAN;
	using the modified PAN and the extracted pre-registered domain name of the service provider and creating, by the microcontroller of the POS terminal, an electronic address on a basis thereof; and
	sending, by the computer terminal, … [ ] … (information) about an electronic payment transaction to the created electronic address.
Je, however, teaches:
using a specific algorithm of the POS terminal, translating, by the microcontroller of the POS terminal, the extracted PAN into a modified PAN; (Je ¶¶ [0053], [0141], [0151], [0154], [0198], [0199], [0225], [0272] and Figs 7,8,13 read on use of a specific algorithm at a POS terminal for issuance of modified PAN information.)
using the modified PAN and the extracted pre-registered domain name of the service provider and creating, by the microcontroller of the POS terminal, an electronic address on a basis thereof; and (Je ¶¶ [0053], [0144], [0153], [0257], [0272] – [0279] and Figs 7,8,13 read on POS transmission and receipt of communications for a transaction based on information associated with the payment card and modified PAN.)
	sending, by the computer terminal, … [ ] … (information) about an electronic payment transaction to the created electronic address. (Je ¶¶ [0053], [0272] – [0279], [0280] – [0287] and Figs 13,14 read on POS communications for a transaction processed through a payment network, subject to information associated with a payment card and modified PAN.)
It would have been obvious to one of ordinary skill in the art to include in the transactions, accounts, payments and device identification of Hurley, the POS terminal operations, modified PAN, and communication aspects of Je, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to user transactions, user devices and communications, with the motivation being to enhance management of electronic payment operations. (see Je ¶¶ [0002] – [0006].)
Hurley in view of Je does not specifically teach:
electronic invoices
the electronic invoice
Vyas, however, teaches:
electronic invoices (Hurley generally identifies receiving and transmitting information related to transactions.  Vyas ¶¶ [0013] – [0020] and Fig 1, however, specifically read on management and communication of electronic invoices, to include point-of-sale terminal operations.)
the electronic invoice (id. Vyas, directly above.)
It would have been obvious to one of ordinary skill in the art to include in the transactions, accounts, payments and device identification aspects of Hurley in view of Je, the electronic invoice aspects of Vyas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to user transactions, user devices and communications, with the motivation being to enhance management of electronic payment operations. (see Vyas ¶¶ [0010], [0011].)

As per Claim 3 (Previously Presented),
Hurley in view of Je in view of Vyas teaches the method according to claim 1, wherein the electronic address is an electronic mail address comprising a user name and the extracted pre-registered domain name, the user name comprising at least a portion of the PAN. (Hurley ¶¶ [0019], [0022], [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2 read on conducting a transaction by communication with an electronic device of a user, a user identifier as an electronic address, near field communication (NFC) capability and storage of user credentials subject to a security domain.)
 
As per Claim 5 (Previously Presented),
Hurley in view of Je in view of Vyas teaches the method according to claim 1, wherein the extracted domain name is derived from an identification code of a card issuer in a card number including the account number.  (Hurley ¶¶ [0019], [0022], [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2 read on conducting a transaction by communication with an electronic device of a user, a user identifier inclusive of a PAN, near field communication (NFC) capability and credentials provisioned on the user device by a financial institution.)
  
As per Claim 7 (Previously Presented),
Hurley in view of Je in view of Vyas teaches the method according to claim 1, wherein the POS terminal comprises a program whose instructions are configured to compose the electronic address and to send the transaction information about the electronic payment transaction.
(Hurley ¶¶ [0019], [0022] – [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2 read on conducting a transaction by communication with an electronic device of a user, near field communication (NFC) capability, storage of user credentials subject to a security domain, and conducting communications with a merchant terminal inclusive of payment device identifier based communications.)
  
As per Claim 8 (Currently Amended),
Hurley in view of Je in view of Vyas teaches the method according to claim 3, wherein the POS terminal is a contactless payment terminal of the merchant and includes a program, and the chip of the payment card is a radio frequency chip, wherein said program is configured to prepare an email from the PAN extracted from the radio frequency chip during a radio frequency transaction and to send the electronic invoice (see Vyas ¶¶ [0013] – [0020] and Fig 1 referenced above in Claim 1, as to electronic invoices.) about the electronic payment transaction. (see Hurley ¶¶ [0019], [0022] – [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2 referenced above in Claim 7.)

As per Claim 9 (Previously Presented),
Hurley in view of Je in view of Vyas teaches the method according to claim 1, wherein at least one server receiving emails includes a program configured to extract the PAN from the address of a received email, to find a user by correspondence and assign or send him/her an electronic receipt. (Hurley ¶¶ [0019], [0022] – [0024], [0030], [0031], [0040], [0047], [0055], [0079] and Figs 1,1A,2,5 read on conducting a transaction by communication with an electronic device of a user, near field communication (NFC) capability, storage of user credentials subject to a security domain, and a table of unique data associated to a user device, and communication of executed transaction status information to the user device.)
  
As per Claim 10 (Currently Amended),
Claim 10 is directed to the system which is implied by method of Claim 1, and is rejected on the same rationale as Claim 1.

As per Claim 13 (Previously Presented),
Claim 13 is directed to the system which is implied by the method of Claim 9, and is therefore rejected on the same rationale as Claim 9.

Response to Arguments
Applicant’s arguments filed March 15, 2022, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1 and 10 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, receiving and transmitting information about payment transactions and invoices, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in computer functioning, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Additionally, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.  
Further, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.   
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 10, along with claims dependent from 1 and 10, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1, 3, 5, 7 – 10 and 13.
Regarding U.S.C. 103 rejections, and independent Claims 1 and 10, Applicant has argued that Hurley and Je do not disclose operations relative to electronic invoices.  Applicant has amended independent Claims 1 and 10 to focus upon identification of electronic invoices.  In consideration of Applicant’s focus arguments, the Vyas reference has been added to Hurley and Je, as Vyas identifies management and communication of electronic invoices, to include point-of-sale terminal operations.  Additionally, the Hurley reference identifies conducting a transaction by communication with an electronic device of a user, communications related to an electronic address and primary account number (PAN) of the user, and near field communications (NFC) by the user device, the merchant terminal obtaining a transaction funding account from a chip of the user device, the user device as a payment card, and the merchant terminal obtaining transaction information inclusive of an issuer security domain from a chip of the user device; and Je identifies use of a specific algorithm at a POS terminal for issuance of modified PAN information, POS transmission and receipt of communications for a transaction based on information associated with the payment card and modified PAN, and POS communications for a transaction processed through a payment network, subject to information associated with a payment card and modified PAN.
The Examiner considers that independent Claims 1 and 10 have been addressed by the teachings of Hurley, Je and Vyas as previously recited, and a U.S.C. 103 rejection has presently been made.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has additionally commented that dependent claims are believed to be allowable for the same reasons (as independent Claims 1 and 10.)  
The Examiner considers that dependent Claims 3, 5, 7 – 9 and 13 have been addressed by the teachings of Hurley, Je and Vyas as previously recited, and a U.S.C. 103 rejection has presently been made.

Conclusion
Art cited but not relied upon pertinent to applicant's disclosure includes Carbo et al., U.S. 2016/0012550 generally identifying transactions, receipts and network operations particular to a domain-specific email address; Zarakas et al., U.S. 9,965,632 generally identifying a POS terminal, and communications with a financial institution subject to dynamic transaction card identification; and Mitra et al., U.S. 2016/0267486 generally identifying transactions, POS terminals, payment operations and electronic invoices.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        July 23, 2022